     Case 3:19-cv-01416-LAB-JLB Document 4 Filed 08/20/19 PageID.17 Page 1 of 10


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6

 7   Attorney for Plaintiff: JAMES RUTHERFORD
 8

 9                           UNITED STATES DISTRICT COURT
10                          SOUTHERN DISTRICT OF CALIFORNIA
11

12   JAMES RUTHERFORD, an                  Case No. 3:19-cv-01416-LAB-JLB
13   individual,                           First Amended Complaint For
14             Plaintiff,                  Damages And Injunctive Relief For:

15   v.                                     1. VIOLATIONS OF THE
16                                             AMERICANS WITH DISABILITIES
                                               ACT OF 1990, 42 U.S.C. §12181 et
17   CESAR’S MEXICAN                           seq. as amended by the ADA
18   RESTAURANT LLC, a California              Amendments Act of 2008 (P.L. 110-
     limited liability company;                325).
19   ARNOLDO VARGAS, and IRMA
20   C. VARGAS, individually and as         2. VIOLATIONS OF THE UNRUH
     trustees of THE VARGAS LIVING             CIVIL RIGHTS ACT, CALIFORNIA
21   TRUST DATED JUNE 3, 2009; and             CIVIL CODE § 51 et seq.
22   DOES 1-10, inclusive,

23             Defendants.
24

25
           Plaintiff, JAMES RUTHERFORD (“Plaintiff”), complains of Defendants
26
     CESAR’S MEXICAN RESTAURANT LLC, a California limited liability company;
27
     ARNOLDO VARGAS, and IRMA C. VARGAS, individually and as trustees of
28
     THE VARGAS LIVING TRUST DATED JUNE 3, 2009; and DOES 1-10
                                             1
                                 FIRST AMENDED COMPLAINT
     Case 3:19-cv-01416-LAB-JLB Document 4 Filed 08/20/19 PageID.18 Page 2 of 10


 1   (“Defendants”) and alleges as follows:
 2                                         PARTIES:
 3         1.     Plaintiff is an adult California resident. Plaintiff’s musculoskeletal and
 4
     neurological systems are impaired such that Plaintiff is substantially limited in
 5
     performing one or more major life activities, including but not limited to: walking,
 6

 7   standing, ambulating, sitting, in addition to twisting, turning, and grasping objects.

 8   As a result of these disabilities, Plaintiff relies upon manually powered mobility
 9   aids, including a cane, Rollator walker, and a wheelchair, to ambulate. Plaintiff
10
     qualifies as a member of a protected class under the Americans with Disabilities Act,
11
     42 U.S.C. §12102(2) as amended by the ADA Amendments Act of 2008 (P.L. 110-
12

13   325) (“ADA”) and the regulations implementing the ADA set forth at 28 C.F.R. §§

14   36.101 et seq. At the time of Plaintiff’s visits to Defendant’s facility and prior to
15   instituting this action, Plaintiff suffered from a “qualified disability” under the ADA,
16
     including those set forth in this paragraph. Plaintiff is also the holder of a Disabled
17
     Person Parking Placard.
18
           2.     Defendant ARNOLDO VARGAS, and IRMA C. VARGAS,
19
     individually and as trustees of THE VARGAS LIVING TRUST DATED JUNE 3,
20
     2009, owned the property located at 815 N Santa Fe Avenue, Vista, California
21
     92084 (“Property”) on January 31, 2019.
22
           3.     Defendant ARNOLDO VARGAS, and IRMA C. VARGAS,
23
     individually and as trustees of THE VARGAS LIVING TRUST DATED JUNE 3,
24
     2009, own the Property currently.
25
           4.     CESAR’S MEXICAN RESTAURANT LLC, a California limited
26
     liability company, owned, operated, and controlled the business of Santa Ana Fresh
27
     Mexican Food (“Business”) on January 31, 2019.
28
                                               2
                                  FIRST AMENDED COMPLAINT
     Case 3:19-cv-01416-LAB-JLB Document 4 Filed 08/20/19 PageID.19 Page 3 of 10


 1          5.     CESAR’S MEXICAN RESTAURANT LLC, a California limited
 2   liability company, owns, operates, and controls the Business currently.
 3          6.     Plaintiff does not know the true names of Defendants, their business
 4   capacities, their ownership connection to the Property and Business, or their relative
 5   responsibilities in causing the access violations herein complained of, and alleges a
 6   joint venture and common enterprise by all such Defendants. Plaintiff is informed
 7   and believes that each of the Defendants herein, including Does 1 through 10,
 8   inclusive, is responsible in some capacity for the events herein alleged, or is a
 9   necessary party for obtaining appropriate relief. Plaintiff will seek leave to amend
10   when the true names, capacities, connections, and responsibilities of the Defendants
11   and Does 1 through 10, inclusive, are ascertained.
12                               JURISDICTION AND VENUE
13          7.     This Court has subject matter jurisdiction over this action pursuant
14   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
15          8.     This court has supplemental jurisdiction over Plaintiff’s non-federal
16   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
17   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
18   federal ADA claims in that they have the same nucleus of operative facts and
19   arising out of the same transactions, they form part of the same case or controversy
20   under Article III of the United States Constitution.
21          9.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
22   Property which is the subject of this action is located in this district and because
23   Plaintiff’s causes of action arose in this district.
24                                FACTUAL ALLEGATIONS
25          10.    Plaintiff went to the Business on or about January 31, 2019 for the dual
26   purpose of purchasing lunch and to confirm that this public place of accommodation
27   is accessible to persons with disabilities within the meaning federal and state law.
28          11.    The Business, including the Property, is a facility open to the public, a
                                                 3
                                    FIRST AMENDED COMPLAINT
     Case 3:19-cv-01416-LAB-JLB Document 4 Filed 08/20/19 PageID.20 Page 4 of 10


 1   place of public accommodation, and a business establishment.
 2           12.   Parking spaces are some of the facilities, privileges, and advantages
 3   reserved by Defendants to persons patronizing the Business and Property.
 4           13.   Unfortunately, although parking spaces were some of the facilities
 5   reserved for patrons, there were barriers for persons with disabilities that cause the
 6   named facilities to fail as to compliance with the 2010 Americans with Disability
 7   Act Accessibility Guidelines (“ADAAG”) on or around January 31, 2019, or at any
 8   time thereafter up to and including, the date of the filing of this First Amended
 9   Complaint.
10           14.   Instead of having architectural barrier free facilities for patrons with
11   disabilities, Plaintiff experienced the following at the Business and Property: there is
12   no ADASAD compliant accessible or van accessible parking signage in violation of
13   Section 502.6; the curb ramp providing access to the main entrance projects into the
14   parking space access aisles in violation of Section 406.5 (curb ramps and the flared
15   sides of curb ramps shall be located so that they do not project into vehicular traffic
16   lanes, parking spaces, or parking access aisles); the slope of the curb ramp flares at
17   the curb ramp connecting the accessible parking spaces to the accessible route
18   exceed 10% in violation of Section 406.3 which requires that the slope does not
19   exceed 10%; parking spaces and access aisles serving them shall comply with 302
20   (access aisles shall be at the same level as the parking spaces they serve, changes in
21   level are not permitted); and, there is no accessible route connecting the parking to
22   the main entrance or elements within the facility as required by Section 206.2.2
23   which requires that at least one accessible route shall connect accessible buildings,
24   accessible facilities, accessible elements, and accessible spaces that are on the same
25   site.
26           15.   Subject to the reservation of rights to assert further violations of law
27   after a site inspection found infra, Plaintiff asserts there are additional ADA
28   violations which affect him personally.
                                                4
                                   FIRST AMENDED COMPLAINT
     Case 3:19-cv-01416-LAB-JLB Document 4 Filed 08/20/19 PageID.21 Page 5 of 10


 1          16.   Plaintiff is informed and believes and thereon alleges that, currently,
 2   there is no compliant, accessible parking designed, reserved and available to persons
 3   with disabilities at the Subject Property in addition to that alleged supra.
 4          17.   Plaintiff is informed and believes and thereon alleges that Defendants
 5   had no policy or plan in place to make sure that there was compliant accessible
 6   parking for persons with disabilities prior to January 31, 2019.
 7          18.   Plaintiff is informed and believes and thereon alleges Defendants have
 8   no policy or plan in place to make sure that the complaints of violations alleged
 9   above are available to persons with disabilities and remain compliant currently.
10          19.   Plaintiff personally encountered these barriers when attempting to
11   access the Business and Property. The presence of these barriers, which are related
12   to Plaintiff’s particular disabilities, denied Plaintiff his right to enjoy accessible
13   conditions at the Property and invaded legally cognizable interests created under the
14   ADA.
15          20.   The access barriers identified supra in paragraph 14 are necessarily
16   related to Plaintiff’s legally recognized disability in that: Plaintiff is substantially
17   limited in the major life activities of walking, standing, ambulating, and sitting, in
18   addition to twisting turning, and grasping objects; Plaintiff is the holder of a disabled
19   parking placard; and because the enumerated access barriers relate to the use of the
20   accessible parking, relate to the slope and condition of the accessible parking
21   surfaces (See e.g., ADAAG Section 208.2.2 regarding Rehabilitation Facilities that
22   treat patients with conditions that affect mobility, an increased percentage of parking
23   shall comply with Section 502) and accessible path to the accessible entrance, relate
24   to the width of the accessible path to the accessible entrance, and relate to the safety
25   of the accessible path and ramp to the accessible entrance.
26          21.   As a result of Defendant’s non-compliance with the ADA, Plaintiff’s
27   ability to access and safely use the Property has been significantly impeded. More
28   specifically, the conditions, which are related to Plaintiff’s legally recognized
                                                 5
                                   FIRST AMENDED COMPLAINT
     Case 3:19-cv-01416-LAB-JLB Document 4 Filed 08/20/19 PageID.22 Page 6 of 10


 1   disabilities, interfered with his full and equal enjoyment of the Property because he
 2   was required to ambulate across a flared, excessively sloped, inaccessible pathway to
 3   the accessible entrance causing him unnecessary difficulty and subjecting him to
 4   unnecessary risk while using his cane and the presence of these conditions deters
 5   Plaintiff from returning while using his Rollator walker or wheelchair until such
 6   time as the Property is rendered accessible.
 7          22.      Plaintiff has a keen interest in whether public accommodations have
 8   architectural barriers that impede full accessibility to those accommodations by
 9   individuals with mobility impairments.
10          23.      Plaintiff intends to return to the Property and Business for the dual
11   purpose of availing himself of the goods and services offered to the public and to
12   ensure that the Defendants cease evading their responsibilities under federal and
13   state law.
14          24.      Plaintiff would also like to return to the location given its close
15   proximity to the City of Vista with its many attractions as well as the coastal areas
16   frequented by Plaintiff and his fiancé. Plaintiff and his fiancé also desire to enjoy
17   the food at the Business also known as Santa Ana Fresh Mexican Food, which is a
18   highly rated destination for authentic Mexican food.
19          25.      Upon being informed that the public place of accommodation has
20   become fully and equally accessible, he will return within 45 days as a “tester” for
21   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
22   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
23          26.      The Defendants have failed to maintain in working and useable
24   conditions those features required to provide ready access to persons with
25   disabilities.
26          27.      The violations identified above are easily removed without much
27   difficulty or expense. They are the types of barriers identified by the Department of
28   Justice as presumably readily achievable to remove and, in fact, these barriers are
                                                  6
                                     FIRST AMENDED COMPLAINT
     Case 3:19-cv-01416-LAB-JLB Document 4 Filed 08/20/19 PageID.23 Page 7 of 10


 1   readily achievable to remove. Moreover, there are numerous alternative
 2   accommodations that could be made to provide a greater level of access if complete
 3   removal were not achievable.
 4         28.    Given the obvious and blatant violation alleged hereinabove, Plaintiff
 5   alleges, on information and belief, that there are other violations and barriers in the
 6   site that relate to his disabilities. Plaintiff will amend the First Amended Complaint,
 7   to provide proper notice regarding the scope of this lawsuit, once he conducts a site
 8   inspection. However, the Defendants are on notice that Plaintiff seeks to have all
 9   barriers related to their disabilities remedied. See Doran v. 7-11, 524 F.3d 1034 (9th
10   Cir. 2008) (holding that once a plaintiff encounters one barrier at a site, he can sue to
11   have all barriers that relate to his disability removed regardless of whether he
12   personally encountered them).
13         29.    Without injunctive relief, Plaintiff will continue to be unable to fully
14   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
15                               FIRST CAUSE OF ACTION
16   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
17     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
18                                       (P.L. 110-325)
19         30.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
20   above and each and every other paragraph in this First Amended Complaint
21   necessary or helpful to state this cause of action as though fully set forth herein.
22         31.    Under the ADA, it is an act of discrimination to fail to ensure that the
23   privileges, advantages, accommodations, facilities, goods, and services of any place
24   of public accommodation are offered on a full and equal basis by anyone who owns,
25   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
26   Discrimination is defined, inter alia, as follows:
27                a.     A failure to make reasonable modifications in policies, practices,
28                       or procedures, when such modifications are necessary to afford
                                               7
                                   FIRST AMENDED COMPLAINT
     Case 3:19-cv-01416-LAB-JLB Document 4 Filed 08/20/19 PageID.24 Page 8 of 10


 1                       goods, services, facilities, privileges, advantages, or
 2                       accommodations to individuals with disabilities, unless the
 3                       accommodation would work a fundamental alteration of those
 4                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
 5                b.     A failure to remove architectural barriers where such removal is
 6                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 7                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
 8                       Appendix "D".
 9                c.     A failure to make alterations in such a manner that, to the
10                       maximum extent feasible, the altered portions of the facility are
11                       readily accessible to and usable by individuals with disabilities,
12                       including individuals who use wheelchairs, or to ensure that, to
13                       the maximum extent feasible, the path of travel to the altered area
14                       and the bathrooms, telephones, and drinking fountains serving
15                       the area, are readily accessible to and usable by individuals with
16                       disabilities. 42 U.S.C. § 12183(a)(2).
17         32.    Any business that provides parking spaces must provide accessible
18   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
19   shall be at the same level as the parking spaces they serve. Changes in level are not
20   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
21   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
22   Standards § 502.4 Advisory. Specifically, built up curb ramps are not permitted to
23   project into access aisles and parking spaces. Id. No more than a 1:48 slope is
24   permitted. Standards § 502.4.
25         33.    Here, the failure to ensure that accessible facilities were available and
26   ready to be used by Plaintiff is a violation of law.
27         34.    A public accommodation must maintain in operable working condition
28   those features of its facilities and equipment that are required to be readily accessible
                                               8
                                   FIRST AMENDED COMPLAINT
     Case 3:19-cv-01416-LAB-JLB Document 4 Filed 08/20/19 PageID.25 Page 9 of 10


 1   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
 2         35.    Given its location and options, Plaintiff will continue to desire to
 3   patronize the Business but he has been and will continue to be discriminated against
 4   due to lack of accessible facilities and, therefore, seek injunctive relief to remove the
 5   barriers.
 6                             SECOND CAUSE OF ACTION
 7   VIOLATION OF THE UNRUH CIVIL RIGHTS ACT, CALIFORNIA CIVIL
 8                                     CODE § 51 et seq.
 9         36.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
10   above and each and every other paragraph in this First Amended Complaint
11   necessary or helpful to state this cause of action as though fully set forth herein.
12         37.    California Civil Code § 51 et seq. guarantees equal access for people
13   with disabilities to the accommodations, advantages, facilities, privileges, and
14   services of all business establishments of any kind whatsoever. Defendants are
15   systematically violating the UCRA, Civil Code § 51 et seq.
16         38.    Because Defendants violate Plaintiff’s rights under the ADA, they also
17   violated the Unruh Civil Rights Act and are liable for damages. (Civ. Code § 51(f),
18   52(a).) These violations are ongoing.
19         39.    Defendants’ actions constitute discrimination against Plaintiff on the
20   basis of their individual disabilities, in violation of the UCRA, Civil Code § 51 et
21   seq. Plaintiff is informed and believes and thereon alleges Defendants have been
22   previously put on actual notice that its premises are inaccessible to Plaintiff as above
23   alleged. Despite this knowledge, Defendants maintain the Property and Business in
24   an inaccessible form.
25                                          PRAYER
26   WHEREFORE, Plaintiff prays that this court award damages provide relief as
27   follows:
28         1.     A preliminary and permanent injunction enjoining Defendants from
                                               9
                                   FIRST AMENDED COMPLAINT
     Case 3:19-cv-01416-LAB-JLB Document 4 Filed 08/20/19 PageID.26 Page 10 of 10


 1   further violations of the ADA, 42 U.S.C. § 12181 et seq., and UCRA, Civil Code §
 2   51 et seq. with respect to its operation of the Business and Subject Property; Note:
 3   Plaintiff is not invoking section 55 of the California Civil Code and is not
 4   seeking injunctive relief under the Disabled Persons Act at all.
 5         2.     An award of actual damages and statutory damages of not less than
 6   $4,000 per violation pursuant to § 52(a) of the California Civil Code and $4,000 for
 7   each time he visits an establishment that contains architectural barriers that deny the
 8   Plaintiff of full and equal enjoyment of the premises (Feezor v. Del Taco, Inc.
 9   (2005) 431 F.Supp.2d 1088, 1091.)
10         3.     An additional award of $4,000.00 as deterrence damages for each
11   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
12   LEXIS 150740 (USDC Cal, E.D. 2016);
13         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
14   pursuant to 42 U.S.C. § 12205; California Civil Code § 52;
15                              DEMAND FOR JURY TRIAL
16         Plaintiff hereby respectfully request a trial by jury on all appropriate issues
17   raised in this First Amended Complaint.
18

19   Dated: August 20, 2019           MANNING LAW, APC
20

21                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
22                                       Attorney for Plaintiff
23

24

25

26

27
28
                                              10
                                  FIRST AMENDED COMPLAINT
